Dismissed and Memorandum Opinion filed February 9, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00870-CV
                                   ____________

                          AGNES BROWNLOW, Appellant

                                           V.

                          PATRICIA MARTINEZ, Appellee


                     On Appeal from County Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 1000585



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed October 3, 2011. The clerk’s record was
filed October 14, 2011. No reporter’s record was taken. No brief was filed.

      On December 15, 2011, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before January 17, 2012, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                            2